Citation Nr: 1307810	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-44 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that a remand of all three claims on appeal is necessary.  First, with respect to the low back disability, the Board determines that another VA opinion should be obtained.  The Veteran was provided a VA examination in April 2012. The examiner opined that it is less likely than not that the Veteran's low back disability was incurred in or caused by lifting heavy objects, the strain of  jumping off equipment, or his back treatment in July 1959.  In support of this opinion, he observed that the Veteran denied injury to his back or the need for treatment in service and that the Veteran indicated it was frowned upon to see a doctor.  Also noted was that the Veteran reported treatment for his back in the 1960s, but that the records were unavailable.  The examiner documented the Veteran's medical history of having severe problems with his back in the 1990s and his start of prescription pain medication.  He noted post-service employment servicing vehicles at a gas station for over 25 years prior to working in car sales.  Finally, he observed that the Veteran's service treatment records showed a fall prior to service with negative physical examination at enlistment, a muscle strain in July 1959, but no back problems at separation.  The examiner concluded that the available evidence does not support the claim.  

However, the Board finds this opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, while the Board appreciates the examiner's detailed review of the relevant facts, the examiner did not explain how those facts support the opinion or why the Veteran's in-service activities would not have been a precursor to his current low back disability.  Therefore, the Board remands the appeal for another VA opinion on this matter.

As for the Veteran's service connection claims for right and left knee disabilities, the Board notes that no VA examination was conducted.  The Veteran cites the same activities of lifting and jumping in service as causing his current right and left knee disabilities.  An October 2009 private treatment record notes subjective complaints of arthritis in the Veteran's knees, and the physician assigned a diagnosis of arthritis.  At the Veteran's first primary care appointment at VA in October 2010, he reported having a diagnosis of osteoarthritis of the knees.  However, the basis for that diagnosis is not readily apparent from the treatment notes of record.  Nevertheless, the Veteran is competent to state that he has been given a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also competent to describe his history of symptoms, and the Veteran has indicated that his right and left knee symptoms began in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For these reasons, the Board determines that a remand is necessary to assess the existence and etiology of the Veteran's right and left knee disabilities.

Finally, the claims file indicates that the Veteran began seeking treatment with VA in October 2010 and continued to do so.  The most recent VA treatment record in the claims file is dated in February 2012 from within the Omaha VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Thus, all VA treatment records from within the Omaha VAMC and dated from February 2012 onward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Omaha VAMC and any associated outpatient clinics dated from February 2012 forward.  All requests and responses, positive and negative, must be documented in the claims file.

2. Once the additional records have been associated with the claims file, request an addendum to the April 2012 opinion from the same VA examiner.  The examiner must again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability is related to service.  A complete rationale must be provided for any opinion offered including a discussion of what facts support the opinion offered and why.

3. If, and only if,  the April 2012 VA examiner is not available, schedule the Veteran for another VA orthopedic examination to ascertain the etiology of his low back disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed low back disability is a result of the Veteran's reported in-service activities or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

4. Schedule the Veteran for a VA orthopedic examination to assess the existence and etiology of any right and left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Provide all diagnoses appropriate to the Veteran's right and left knee symptoms. 

b. Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right knee disability is a result of the Veteran's reported in-service activities or is otherwise a result of his military service?

c. Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed left knee disability is a result of the Veteran's reported in-service activities or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

5. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

6. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


